MORRISON, Presiding Judge.
The offense is murder; the punishment, life.
No statement of facts in the trial on the merits accompanied the record.
The only question sought to be raised is the failure of the trial court to grant his motion for severance. There is nothing in the record to show that such motion was ever presented to the trial court or that he acted thereon. Since there is no order and no exception thereto, there is no informal hill of exception which can he considered under Article 760c, Vernon’s Ann.C.C.P., and nothing is presented for review. Crawford v. State, Tex.Cr.App., 30S S.W.2d 362.
The judgment is affirmed.